Title: To John Adams from Mercy Otis Warren, 15 August 1807
From: Warren, Mercy Otis
To: Adams, John



(Lett. 5th.)Plymouth, Ms., August 15, 1807.

You begin your Letter, Sir, of August 8th. with complaints of “new demonstrations of Mrs. Warren’s friendship.” Indeed, I cannot see the smallest foundation of complaint from page 229, Vol. 3d. of the Revolutionary History, to signing the Treaty with Great Britain page 232, that could give cause for the smallest umbrage, except the inadvertency of placing the names of Benjamin Franklin and John Jay, before that of John Adams. This might have happened from the carelessness of the author, rather than from any particular reasons in her mind, at the time. But this I very well remember, that when I observed, that Mr Adams was no favorite of the Officers and Administrators of affairs at the Gallican Court, and that his manners were not adapted to render him acceptable in that refined and polished nation, or that he did not appear to have much partiality for or confidence in them, I meant to convey to my readers an honorable idea of his impartiality, republicanism, and independence,—this the subsequent part of the paragraph proves.
Angry as you have appeared in your late correspondence, your integrity or industry, your moral or religious character, has never been impeached, and when the impartiality of history required any observation on political delinquency, your change of opinion has been imputed to the dictates of conscience which may sometimes be misguided where there are the best intentions. But the greatest characters will sometimes stoop to trivial observations, when their irritability is wrought up by groundless suspicions.
You ask, page 4th of the letter under consideration, “Why am I singled out to be stigmatized as a clown?”—You answer yourself in the next line, “Because Mrs Warren has a particular spite against me, the cause of which shall be investigated in its proper place.” I can patiently wait your time for investigation. If you are conscious of any cause for any particular spite against you, I should not wonder if you were wounded by the recollection. I have never felt any particular spite against you or any other man, but if you are sensible that you have been guilty of any thing that might have wounded my sensibility, I forgive you.—If you are satisfied with yourself for inserting in the next line that my observation was “false,” it will be no proof of the correctness of your manners, or exculpate you from the imputation of Clownism.
A gentleman or a man of generous feelings could never have charged a writer with “bitter inveteracy against him,—a wilful departure from the most authentic records of History, and a determined resolution right or wrong to strip him of all his laurels,” for the trivial circumstance of placing his name below his brother Negociators.
I pass over the several subsequent pages and allow you the full enjoyment of your rank, as you say, of which neither Jay, Jefferson, Laurens, Franklin, or any other could rob you, nor carry any other man “to the head of the new Commission but John Adams.” You observe “Congress to their honor had then the integrity, candor, and fortitude to resist all influence, and refuse to disgrace, degrade, or discourage a man who had been the first object of their choice, and whose whole conduct they had approved.” You go on, Sir, with a long list of your dangers, difficulties, and escapes, of which we had before heard, of your meritorious services both in Congress and in Europe;—for these you have been justly respected by your Country, by General Warren and by Mrs. Warren, who you say, “ knew that in those times I had much more of the confidence of Congress, and of all the most intelligent and disinterested people in America, who had any access to the secrets of affairs than Franklin.”—After this follows a Philippic against the aged Doctor, in which you censure the old gentleman for sometimes dropping to sleep amidst the multifarious discussions of a very respectable body of men, who had each his own opinions and his own system.
It was not the design of my historic work, to write a panegyric on your life and character, though fully sensible of your virtues and your services;—You may do that yourself in some future memoir, as I observe you contemplate writing your own life; and however largely you may expatiate on your superior abilities or services, I will not charge you with “vanity,” I will not say it was “pride of talents”;—I will not even say, “it is the vanity of human virtue,” as you assert, “some of my French friends call all moral principle.” I wish you had pointed out to me who my French friends are? I never knew that I had a friend in that nation. You might also, if you had pleased, have explained any of their maxims which you quote. I am not enough acquainted with their meaning to have adopted any of them.
It is very true that I have said on page 250, that “interested and ambitious men endeavoured to confound ideas and darken opinion, by asserting that republicanism was an indefinite term.” The observation was true, and you very well know Sir, though you was absent several years, that there were interested and ambitious men in your country, before, and in and after the termination of war, and that many of them had sufficient pride of talents and confidence in their own opinions, to broach such sentiments, before I ever suspected that Mr. Adams had said, or would say, that “republicanism might mean any thing or nothing.” What your enemies had agreed to impute to you, I know not. At the time referred to above, I was certainly your friend, and, several years after, the remains of that friendship, and the delicacy of my own feelings, prevented me from charging you with such an assertion, though after your return from Europe, it was often reported.—Such an expression, and its subsequent confirmation from such a man as Mr Adams, must naturally confound the ideas, and darken the opinions of the people, whose feelings had been flattered, that it was no chimera that a pure republic might exist,—that it was not an undefinable idea, but that they had thought themselves far advanced in the establishment of such a system. Twenty years ago I should not have hesitated to explain my own meaning when you asked it, on any subject; but so much perversion as I have recently experienced from you, on every expression of mine, is a sufficient reason why I should not further attempt to define the word republicanism to Mr Adams. Thus have I answered for myself, but am yet of the opinion that notwithstanding your challenge, General Warren would dare to give you his ideas of a republican Government, or a correct answer to any other question you should condescend to ask him.
The supplementary Chapter after the completion of the rise and progress of the Revolutionary War, you say, is “like mustard after dinner.” Perhaps mustard after dinner is not more disgusting to any palate, than the vinegar and nitre which so plentifully seasons all your pages which you assert you are writing in the “spirit of friendship.” But the resentment expressed, seems principally to arise from the neglect of the writer to dilate on the honors done you by your country. Your abilities and your exertions have frequently been acknowledged by myself, in a measure sufficient to gratify the most ambitious of men.
It is true you have been frequently elected to high office, notwithstanding which, the people suspected your aristocratic and monarchic biasses, though they were not generally and fully convinced of this solemn truth, until after your elevation to the Presidential Chair. Many of your friends were earlier convinced that a change of opinion had taken place in your mind, and silently regretted  the marked and uniform preference to monarchic usages, discoverable without your own confessions. In a more elevated station clearer conviction appeared, that you had no aversion to introducing the modes and forms of arbitrary systems of Government, which they never wished to see adopted in America; much less, to see them rivetted on posterity, by the hereditary and ancestral claims of a new born Nobility. A diadem and a sceptre are powerful temptations to any one who thinks himself the “greatest man in America,”—and could such an one resist the charms of a crown, if the way was properly prepared?
It was necessary this should be done by the general voice and consent of the people. A revolution of opinion was effected, of which you complain, and charge General Hamilton and Colonel Burr with the guilt of bringing this forward in conjunction with a swarm of “Liars and Libellers.”—You then ask Mrs Warren if she “glories in the exploits of these virtuous men and pure republicans?” and then answer yourself, “Yes, I know you do.” Prompt decision this.
You have named three gentlemen in your opprobrious charges of effecting a revolution which reduced you to private life, with whom Mrs. Warren never had the smallest acquaintance, though she very well knew the characters of them all. Of Colonel Hamilton there was little to fear until you placed him after Washington, at the head of your standing army. Mr Burr I never held in high consideration, and regretted that he had an opportunity of introducing so much confusion in Congress, at the memorable æra when your party so strenuously exerted themselves to place him in the Presidential Chair.—Was it not your adherents and partisans who would have plunged the country in a civil war, rather than Mr Jefferson should have been elected the first magistrate of the United States? They would have placed Mr Burr in that dignified station, but though he was really possessed of talents, he was never esteemed by those you denominate my “party,” as sufficiently qualified to role up to one of the first offices in the State. Yet his Countrymen never apprehended much danger from him, until he too, thought himself qualified to usurp and wear a crown. Of Governor McKean’s real character or designs I have been less informed.
Your anecdotes of the German clergyman and the apprehensions of the German boors, that the choice of the President of the United States, lay between an Atheist and a Presbyter are new to me, and I think them all as improbable as your next anecdote of the pretty Girls to be procured in England for yourself and Mr Pinckney. Such things as these, you assert, “are the principles, motives, and artifices, that influence our Elections,” and ask, “of what avail is virtue, talents, services, in such scenes of corruption”?—Is not this a severe libel on your Country? Nor is it a singular one; you have in several parts of your late Correspondence stigmatized the Americans as a very corrupt people.
You next observe, that there are scattered in various parts of Mrs Warren’s History “insinuations about titles and a titled Nobility,” &c. which I supposed “were intended as sarcasm upon me.” From what possible source could you infer that these observations were designed as a sarcasm upon you?—Did you suppose there was no other man in America, equally emulous of rank and title with yourself? Or was you in expectation that the first, the most exalted, and sweetest fruits of those royal institutions and privileged distinctions, must be reaped by yourself and your favorites?—Whenever those reflections have occurred in the history with which you are so much disgusted, they were the result of the Author’s cool reflections on the danger a young country was in, just relieved from a long war. In such a Country which appeared to be laying aside their simple habits, and from a connection with foreign nations and an association with foreign Officers seemed to be hankering after the modes, distinctions, and ranks of the servants of European Despots,—was it not obvious that dangers would thicken?—There were a number of military characters of high pretensions on one side, and on the other, very many characters in civil life dignified by their own virtues, and perhaps all possessed of an equal share of pride and an equal claim to those hereditary distinctions.
There certainly was at that time, a great number of aspiring characters, that might have created domestic difficulties if not a domestic war, for the sake of acquiring a nominal distinction and an assumed right to domination from the tinkling of a sonorous title.—You say yourself that even the good and great “Washington was fond of a title, and when His Highness was fixed upon as the most appropriate, he expressed no disapprobation.”—Nor will any one deny that there were many others at that time, who were eager expectants of an harvest of honor as well as wealth, both in military and civil departments, who were fanning the fond idea, that their merits too, had entitled them to this feather in their cap. Why then do you claim this sneer if it was one, as properly due only to yourself?
You go on next in order, with an assurance that when you began the extraordinary series of Letters in my hands, you intended “to have avoided any observations at present on any parts of your history but such as have an immediate relation to myself.”—“At present”—this is a threat often repeated in your letters;—what you have in your storehouse of thunder bolts I am yet at a loss to conjecture, and what you can mean by your dark allusions, it is not possible for me to understand.
Though I am fatigued with your repetition of abuse, I am not intimidated, even should it extend to all the characters an impartial historian has thought proper to name. Where I was personally acquainted, I have never thought myself mistaken in any of the traits of character I have sketched.—What has been related in conversation or from other means of information, I had the highest reason to suppose was correct.
If you had added six pages more, relative to the American Agent or Agency, I should not think myself amenable to you for any thing said of Mr. Dana, or his mission to the Grand Autocratrix of Russia. His character is known to his countrymen, and whether his talents were more conspicuous on the bench of justice or as a diplomatist, they will judge;—and whether his mission was defeated by the intrigues of the Count de Vergennes, Doctr. Franklin, or Sir James Harris, is not very material.
No immorality has been recorded of him in any page, nor any “envenomed satire” designed, under the “grave title of an History,” by Mrs Warren. Mr Dana is now retired—she wishes he may enjoy happiness through the present life and a due preparation for the next.
As you seem to have almost run out the thread of selfeulogium, you may perhaps, for want of other matter, continue to reproach and affront a writer, whose sex alone ought to have protected her from the grossness of your invectives.—For this purpose you may have taken up the defence of your friend Dana, who does not, from any thing I have said of him, appear to require your interference.
Nothing farther need be adduced in evidence of your disposition than the indelicacy of your insinuations in your comment on the note  in page 304, Vol 2d. of the history under consideration. There you say,—“The note at the bottom of this page, Mrs Warren, makes me blush for you.”—If your modesty was a little more consistent, you would have spared the recital of what you say you have met with in some “Scandalous Chronicle,” confirmed by some great Lady, relative to the weaknesses of the Grand Autocratrix. What was your design, your feelings, or your ideas, in bringing forward those obscene allusions, I cannot possibly conjecture.—It might have been expected that the purity of your mind would have turned disgusted from them, and that your cheek would really have cindered when you made an effort to bring into contact any thing so vulgar and indecent with a line ever written by Mrs. Warren. Surely, it must be a cankered heart as well as a jaundiced eye, that can discover any thing in that note inconsistent with purity or rectitude of heart.
I have six times read over a page in the same letter, without comprehending its meaning or understanding the ground or the drift of such an abusive clause as the following.—“There is in this page, Madam, a manifest allusion, though coloured and covered with too much art for an historian, to what I am as much ashamed as you to explain.”
I challenge any man of common understanding, any woman of delicacy, or any genius of the deepest penetration, to find an expression or a word that wants explanation, or an artful allusion coloured or covered through the whole page, unbecoming to my sex. And, sure I am, there has never been a thought in my heart that I was ashamed to express whether it related to person or opinion.
Nor can I more readily investigate the design of the story, or the character of the person, his errand to Russia, or your delicate observations thereon, which are to be found at the top of the 17th page of your letter of August 8th. but the result drawn is, that you are ashamed of your country. On this dark tale I have nothing to say, as I know nothing about it,—but as you seem to be in a blushing mood, while you “blush for Mrs Warren—while you blush for your country,” I advise you to add one item more, and blush for yourself.
I now wish to be relieved from a correspondence so repugnant to my feelings, and that I shall not be obliged longer to make extracts from yours and observations thereon which must of necessity be disadvantageous to the character of a Gentleman I have always wished to respect notwithstanding his political opinions may in some part of his life have deviated from some of the best and wisest of his friends.
My feeble health forbids too much exertion, and the abuse as well as the prolixity of your very extraordinary correspondence since the 11th of July, is fatiguing indeed. I have long wished to lay aside all political attentions, as well as other cares that are not only oppressive, but viewed by me as a waste of time at my advanced period.—I would now take leave with my sincere wishes for your tranquillity in retirement and felicity in future even though you should tell me as you have frequently done before, that there is not a single word of truth in the assertions of your once respected friend,

M Warren
   Nothing in one was designed by the writer of this note, than simply to exhibit the determined spirit of the Empress against receiving or encouraging a public Minister from the United States of America.
